DETAILED ACTION
This action is in response to the response after Ex Parte Quayle filed 12/27/2021. Claims 1, 3-8, 10-15 and 17-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
Regarding Claim 1, Claim recites, at least: … in response to the request: identify types of managers of the deployment, wherein the types of the managers specifies the types of backups that may be generated by each of the managers of the deployment; make a determination, based on the types of the managers of the deployment, that the managers of the deployment require a hybrid backup, using the manager associations; schedule a hybrid backup for the deployment based on the determination; and perform the hybrid backup to obtain: a first type of backup associated with a manager of the deployment; and a second type of backup associated with the manager of the deployment”.
The closest prior art of record is Chen. Chen discloses performing incremental and full backups based on a request. However, the prior art of record does not disclose in response to the request: identify types of managers of the deployment, wherein the type of manager specifies the types of backups that may be generated by each of the content managers of the deployment, wherein the type of the manager specifies the type of backup that can be generated by each manager of the deployment. Therefore, the prior art of record does not disclose the entirety of claim 1. Claims 3-7 would be allowable at least due to their dependency on claim 1. Claim 8 recites substantially similar limitations as claim 1 and would be allowable under the same rationale. Claims 10-14 would be allowable at least due to their dependency on claim 8. Claim 15 recites substantially similar limitations as claim 1 and would be allowable under the same rationale. Claims 17-20 would be allowable at least due to their dependency on claim 15.

Response to Arguments
The claim objections have been withdrawn in light of the instant amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183